DETAILED ACTION
	This is in response to the amendment filed on May 4th 2022.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive.  Applicant maintains the position that claim 1 requires a single user input that launches an application and provides the user input to the application.  Applicant states (pg. 7) that Gujarathi users two separate inputs, or “another/additional” user input is provided to the launched application.  This is not persuasive.  The claim states receiving “a signal indicative of a user input associated with a GUI element”, based on that user input “transmitting a trigger signal … to cause launching of an application” and “providing the user input to the application”.  As previously discussed, Gujarathi teaches a user input on a GUI element associated with an application (e.g. click on shortcut icon – see paragraph 33, Fig. 5), in response the system sends a signal to launch the application on a remote machine (“invokes the launcher … and the launcher sends a command to the client instructing the agent to launch the application” – see paragraph 33, Fig. 5 step 66).  These clearly read on the signal indicative of a user input associated with a GUI element and based on that user input, transmitting a trigger signal to cause launching of an application.  
Applicant’s arguments rest on the third feature – providing the user input to the application after launching.  In response and upon further review, examiner finds that Gujarathi discloses an additional embodiment where a user is given the ability to launch the application by interacting with a data file having a file type associated with that application (see paragraph 39, Fig. 7).  In other words, a single user interaction with a content item being associated with an application results in both the application being launched and the user input related to that file/content being provided to the application as argued by applicant (see Fig. 7 step 86-2 and paragraph 46).  Gujarathi teaches the user input is “passed” to the application and explicitly states the desktop “provides” the user input as a parameter to the application (paragraphs 46-47).  For at least these reasons, Gujarathi reads on the claimed feature of providing the user input to the application client once launched on the separate computing device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,122,827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘827 reference patent anticipate or render obvious the claims in the pending application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenzie US 20130222323 A1 in view of Momchilov US 2013/0031618 A1 and Gujarathi et al. US 2013/0104044 A1.


Regarding claims 1 and 10, McKenzie discloses receiving, at a device, a signal indicative of a user input associated with a GUI element (receive touch input - abstract, Fig. 2-5, paragraphs 29-30), displaying dynamic status information for an application (display email message status - Figs. 4, 9 and paragraphs 31, 34; this is equivalent to the claimed dynamic application status because the specification teaches application status includes the number of email messages, see Fig. 1, paragraph 9 of applicant's specification).
McKenzie does not explicitly disclose based on the user input: transmitting, by the device, a trigger signal to a separate computing device, wherein the trigger signal is arranged to cause launching of an application client for the application on the separate computing device; and providing … input to the application client once launched on the separate computing device.  However, this is taught by Momchilov as receiving a user input at a local client device, said input triggers the launch of the application on a separate computing device (remote computing device hosts application for local client – see paragraphs 42-45 and Fig. 1A, Fig. 2).  Momchilov also teaches providing input to the application client once launched (remote machine receives requests from local machine – paragraph 44, also see paragraph 107).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McKenzie with the remote application launch taught by Momchilov for the purpose of managing multiple computing devices.  Momchilov teaches that a user may want an integrated environment or wish to use data from one application provided by one machine in conjunction with a resource provided by a different machine (paragraph 68).

The combination of McKenzie and Momchilov does not explicitly disclose providing “the user input” to the application client but this is taught by Gujarathi as receiving a user input and in response to the user input, launching an application on a separate computing device and providing the user input to the application (see paragraphs 7, 20, 25 and Fig. 2 which describe the general structure of a client device and remote computing device and launching an application on a remote machine in response to user input, and paragraphs 32-34, Figs 5-6 which teach sending user input and launching).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of McKenzie and Momchilov to transmit user input between devices as taught by Gujarathi for the purpose of providing a remote user interface that allows application launching in response to user input.  Gujarathi suggests this allows a client to access applications on multiple systems (paragraph 6).  Furthermore, Gujarathi explicitly teaches aggregating transactions into a single compound action (see paragraph 49), similar to the claimed feature of using a single user input to perform launching and providing the user input.  

Regarding claim 5, McKenzie discloses the user input is generated in response to user interaction with the GUI element (abstract, Figs. 2-4, 11, paragraphs 43-45).
McKenzie also discloses displaying a particular set of content that is based on the dynamic status information on the GUI when the user input is received (dynamic display of content based on status – see paragraph 34).
Gujarathi also teaches this feature as displaying the application icons is dynamic based on the application metadata and thus a “particular set of content” is displayed (see Figs. 5-6).

Regarding claim 6, McKenzie discloses the user input device and a display arranged to display the GUI element to the computing device (abstract, Figs. 2-4, 11, paragraphs 29-31).  McKenzie does not explicitly disclose transmitting the trigger signal however this is taught by Momchilov as discussed above in the rejection of claim 1.

Regarding claims 7 and 11, McKenzie does not explicitly disclose transmitting the trigger signal via a proxy device however this is taught by Momchilov (paragraphs 35, 39 and 44).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McKenzie with a proxy device as taught by Momchilov.  Using a proxy device is well-known in the art and yields predictable results.  Thus, this is merely the combination of a known element according to its established function in order to yield a predictable result.

Regarding claim 8, McKenzie does not explicitly disclose the device comprises insufficient hardware resources to run the application client for the application however this would have been obvious to one of ordinary skill in the art at the time of the invention.  It is well-known in the art to use “thin” clients due to the low cost of these devices (see Momchilov para 45).  McKenzie teaches the "device" is portable in nature and may be of a tablet form (paragraphs 21 and 28).  McKenzie teaches the "device” has a processor and memory but does not indicate the capabilities of these resources other than being sufficient to perform the invention (paragraph 22).  Portable devices inherently have limited hardware resources based on their size.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of McKenzie to have limited resources for the purpose of cost savings as well as to fit into a smaller form factor that would ease the burden of carrying the device.

Regarding claim 9, it is similar to claim 7 and thus is rejected for the same reasons.

Regarding claim 12, McKenzie does not disclose transmitting the signal to a plurality of devices however this is taught by Momchilov (paragraph 35, Fig. 1A).  The motivation to combine is the same as that given above with respect to claim 1.

Regarding claim 13, McKenzie discloses the device is a small form factor device comprising a processor (paragraphs 21 and 28).  McKenzie does not explicitly disclose the processor has insufficient resources to run the application client, however this would have been obvious to one of ordinary skill in the art at the time of the invention (see rejection of claim 8 above).

Regarding claim 18, McKenzie does not explicitly disclose the separate computing device to launch the application client on receipt of the trigger signal and provide the trigger signal as an input to the application client however this is taught by Momchilov as discussed above.

Claims 2-4, 14-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenzie and Momchilov and Gujarathi in view of Vandwalle et al. US 2013/0132501 A1

Regarding claims 2 and 20, the combination of McKenzie, Momchilov and Gujarathi does not explicitly disclose identifying a master computing device from a candidate set of devices; and transmitting the signal to the master however this is taught by Vandwalle as a master selection algorithm and communicating with the master (Fig. 6, paragraphs 31, 59).  The remainder of claim 20 is rejected for the same reasons given in claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of McKenzie, Momchilov and Gujarathi with the master selection algorithm taught by Vandwalle for the purpose of selecting a master device.  Vandwalle suggests that by using master devices, devices can be easily synchronized which conserves power (paragraphs 9-10, 24 and 37-39).

Regarding claim 3, the combination of McKenzie and Momchilov does not explicitly disclose identifying a candidate based on proximity however this is taught by Vandwalle (master selection algorithm selects a master device from a plurality of devices based on distance – see paragraph 36).  The motivation to combine is the same as that given above.

Regarding claim 4, the combination of McKenzie and Momchilov does not explicitly disclose identifying a candidate set of devices based on location however this is taught by Vandwalle (paragraphs 36, 138) as explained above.  Vandwalle also discloses triggering an alert on each device and selecting one (update master selection process - see paragraphs 236 and 244-246).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select a candidate based on user input.  McKenzie and Momchilov both teach performing an action based on user input.

Regarding claim 14, the limitations regarding the proxy receiving and forwarding the trigger are similar those previously presented (e.g. claims 7 and 11); thus they are rejected for the same reasons.  Also previously stated, the combination of McKenzie and Momchilov does not explicitly disclose the selection process however this is taught by Vandwalle.

Regarding claim 15, it corresponds to the method of claim 3 and thus is rejected for the same reasons.

Regarding claim 16, it corresponds to the method of claim 4 and thus is rejected for the same reasons.

Regarding claim 17, the combination of McKenzie and Momchilov teach or suggest the device or proxy device transmitting a trigger alert signal to a separate computing device as previously explained.  Momchilov also discloses the user input is received at the separate device as discussed above.  The motivation to combine is the same as that previously given.

Regarding claim 19, as previously stated, it would have been obvious to one of ordinary skill in the art at the time of the invention to install an application upon a request to launch said application if the resources to launch the application were not present (e.g. install prior to launching).  This would allow a user to launch and use the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Diercks et al. US 2014/0108940 A1 discloses client devices provide user input to a host device over a network, in response to the user input the host device executes an application (paragraph 52).
Gazdzinski et al. US 9,299,053 B2 discloses receiving user input on a display which then causes instantiation of an application on a remote entity (see claim 201).
Tidd US 8,766,990 B1 discloses a client-server system that receives user input via a user interface and sends that user input to the remote device (Fig. 1, col. 3 ln. 20-22).
Brodersen et al. US 2010/0011299 A1 discloses synching user interface between devices, this includes sending user inputs between devices (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975